[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            JUNE 19, 2008
                             No. 07-15337                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                D. C. Docket No. 05-00337-CR-J-25-MMH

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

OSCAR LEE REEVES,
a.k.a. Boo,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                              (June 19, 2008)

Before MARCUS, PRYOR and HILL, Circuit Judges.

PER CURIAM:
      James A. Hernandez, appointed counsel for Oscar Lee Reeves in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738,

87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire

record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, and Reeves’s

convictions and sentences are AFFIRMED.




                                           2